     Case 2:19-cv-01268-KJM-GGH Document 27 Filed 02/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER STRONG,                               No. 2:19-cv-01268 KJM GGH P
12                       Petitioner,
13           v.                                         ORDER
14    TAMMY FOSS,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding with counsel, has filed a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. §2254. On January 21, 2020, the court issued an order to show

19   cause directing petitioner to file a statement notifying the court whether petitioner has completed

20   exhausting his state court remedies. ECF No. 25. Petitioner’s counsel has responded to the order

21   to show cause notifying the court petitioner has a petition for review pending before the

22   California Supreme Court. ECF No. 26. Accordingly, the court’s January 21, 2020 order to show

23   cause will be discharged. Petitioner, however, will be required to inform the court once

24   exhaustion proceedings before the California Supreme Court have been completed.

25          IT IS SO ORDERED.

26   Dated: February 11, 2021
                                                   /s/ Gregory G. Hollows
27                                         UNITED STATES MAGISTRATE JUDGE
28
                                                       1
